J-S51006-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DANIEL JACOBS                              :
                                               :
                       Appellant               :   No. 733 MDA 2020

             Appeal from the PCRA Order Entered March 5, 2020
       In the Court of Common Pleas of York County Criminal Division,
                       at No: CP-67-CR-0000989-1992


BEFORE: MURRAY, J., McLAUGHLIN, J., and McCAFFERY, J.

MEMORANDUM BY MURRAY, J.:                           FILED DECEMBER 03, 2020

       Daniel Jacobs (Appellant) appeals from the order denying his petition

filed pursuant to the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-

9546. In addition, Appellant’s court-appointed appellate counsel (Appellate

Counsel) has filed an application to withdraw as counsel and a “Turner-Finley

Brief.”1    Because we conclude Appellate Counsel has not fulfilled the

requirements of Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988), and

Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc), and

because we find Appellant was abandoned by his court-appointed PCRA

____________________________________________


1 A Turner/Finley no-merit letter is the correct filing when counsel wishes to
withdraw from representing a PCRA petitioner. Here, Appellate Counsel’s filing
more closely resembles a brief pursuant to Anders v. California, 386 U.S.
738 (1967).     Since an Anders brief provides greater protection to a
defendant, this Court may accept an Anders brief instead of a Turner/Finley
letter. See Commonwealth v. Widgins, 29 A.3d 816, 817 n. 2 (Pa. Super.
2011).
J-S51006-20



counsel (PCRA Counsel), we deny Appellate Counsel’s petition to withdraw,

vacate the order denying PCRA relief, and remand for further proceedings.

     This case has a protracted history; the PCRA court explained:

     On February 16, 1992, York City police officers responded to a
     request for a welfare check at 933 West King Street, York,
     Pennsylvania. Shortly thereafter, Appellant, [ ] called police to
     report that he found his girlfriend [Girlfriend] and their infant
     daughter [Daughter] in the bathtub.

     Police arrived to find [Appellant] inside the home, and he was
     taken into custody. [Girlfriend] had suffered more than 200 stab
     wounds, and [Daughter] died from drowning. Following an
     investigation, [Appellant] was charged with two counts of Criminal
     Homicide, Murder of the First Degree.

     On or about September 18, 1992, [Appellant] was found guilty
     and sentenced to death by a jury of his peers for the murder of
     [Girlfriend] and to life in prison for the murder of [Daughter]. On
     direct appeal, the Pennsylvania Supreme Court affirmed the
     judgments of sentence and, subsequently, the denial of state
     collateral relief. [Appellant] then filed for relief in the form of a
     [h]abeas [c]orpus petition to the United States District Court for
     the Middle District of Pennsylvania.            The District Court
     conditionally granted [Appellant’s] petition for resentencing and
     denied all other challenges to [Appellant’s] convictions.
     [Appellant] appealed to the United States Court of Appeals for the
     Third Circuit, which, on January 20, 2005, entered a judgment
     [which denied habeas corpus relief as to the murder of Daughter
     but granted habeas corpus relief as to the murder of Girlfriend on
     the basis that trial counsel was ineffective for failing to investigate
     and/or present evidence of diminished capacity].

                                    ****

     On August 23, 2016, the [trial court] held a hearing to determine
     [Appellant’s] competency to stand trial. On September 30, 2016,
     [Appellant] was found competent to stand trial, but not to proceed
     pro se.




                                      -2-
J-S51006-20


       [A number of delays ensued, due to both the court calendar, and
       substitutions of counsel].

       On November 13, 2018, [Appellant’s] retrial for the murder of
       [Girlfriend] was called to trial, and the Commonwealth and
       [defense counsel] arrived prepared to proceed with trial. At the
       outset of the proceeding, the Commonwealth indicated their plea
       offer to third degree murder for a concurrent sentence was still
       available.    At that time, [Appellant] was already serving a
       sentence of life without parole on the conviction of the murder of
       [Daughter], which was affirmed on appeal. [Appellant] entered
       an Alford plea[2] to voluntary manslaughter of [Girlfriend] and
       was sentenced . . . [to] a period of 10 to 20 years, to run
       concurrent with the life sentence already imposed upon
       [Appellant] for the murder of [Daughter].

PCRA Court Opinion, 7/20/20, at 1-4, (footnotes omitted).

       At the outset, we are compelled to address the procedural missteps that

occurred in the underlying PCRA proceedings. On July 8, 2019, Appellant,

acting pro se, filed a timely PCRA petition. On September 3, 2019, the PCRA

court appointed PCRA Counsel to represent Appellant, directed PCRA Counsel

to file an amended PCRA petition or a Turner/Finley letter, and scheduled a

hearing for November 27, 2019. On October 15, and December 17, 2019,

PCRA Counsel filed and was granted requests for extension of time to file the

____________________________________________


2 North Carolina v. Alford, 400 U.S. 25 (1970). An Alford plea is a nolo
contendere plea in which the defendant does not admit guilt but waives trial,
and voluntarily, knowingly and understandingly consents to the imposition of
punishment by the trial court. Id. at 37. Provided the record reflects a factual
basis for guilt, the trial court may accept the plea notwithstanding the
defendant’s protestation of innocence. Id. Typically, as in the present case,
a defendant is exchanging his plea for a reduced sentence or reduced charges.
See Commonwealth v. Gunter, 771 A.2d 767, 773 (Pa. 2001) (Justice
Cappy concurring).



                                           -3-
J-S51006-20


amended petition. In its December 18, 2019 order, the court directed PCRA

Counsel to file the amended petition 60 days from the date of the order (on

or before February 17, 2020), and scheduled a hearing for March 30, 2020.

PCRA Counsel did not comply, and on March 5, 2020, the PCRA court sua

sponte denied the PCRA petition pursuant to Pa.R.Crim.P. 905(B). 3         Order

Denying Post-Conviction Relief, 3/5/20, at 1-2.

       On March 6, 2019, PCRA Counsel filed a third motion for extension of

time to file an amended PCRA petition, which the PCRA court denied on March

10, 2019; the PCRA court also issued an order canceling the March 30, 2020

hearing. On March 13, 2020, PCRA Counsel filed a petition to withdraw as

counsel; the petition did not reference counsel’s failure to file an amended

petition, the court’s denial of the PCRA petition without notice or a hearing, or

the cancellation of the PCRA hearing.            Petition to Withdraw as Counsel,

3/13/20, at 1-2. Instead, it simply stated that PCRA Counsel had accepted a

new position and was no longer available to represent criminal defendants.

See id.    That same day, despite ostensibly being represented by counsel,




____________________________________________


3 The Rule states: “When a petition for post-conviction collateral relief is
defective as originally filed, the judge shall order amendment of the petition,
indicate the nature of the defects, and specify the time within which an
amended petition shall be filed. If the order directing amendment is not
complied with, the petition may be dismissed without a hearing.”




                                           -4-
J-S51006-20


Appellant filed a pro se notice of appeal. On April 8, 2020, the PCRA court

appointed Appellate Counsel to represent Appellant on appeal.4

       On September 30, 2020, Appellate Counsel filed the petition to withdraw

with this Court, attaching his no-merit letter, with notice to Appellant that he

had the right to proceed pro se or retain private counsel. Appellant did not

file a response.

       On appeal, Appellant presents one question:

       [Whether] trial counsel on re-trial rendered ineffective assistance
       by inducing Appellant to plead guilty to voluntary manslaughter
       rather than pursuing dismissal of Count 3 of the indictment
       (Murder of [Daughter]) because when the Court of Appeals for the
       Third Circuit vacated his conviction of First Degree Murder of
       [Girlfriend] (Count 1), the basis for conviction of Count 3 became
       legally invalid under the “closely related rule[?]”

Turner-Finley Brief, at 4.

       We review the denial of PCRA relief by “examining whether the PCRA

court’s findings of fact are supported by the record, and whether its

conclusions of law are free from legal error.” Commonwealth v. Busanet,

54 A.3d 35, 45 (Pa. 2012). “Our scope of review is limited to the findings of

the PCRA court and the evidence of record, viewed in the light most favorable

to the party who prevailed in the PCRA court proceeding.” Id.




____________________________________________


4 On July 20, 2020, the PCRA court issued an opinion which failed to address
the manner in which the court dismissed the petition, and focused on the lack
of merit to the one issue—ineffectiveness of retrial counsel—Appellant raised
in his pro se PCRA petition. PCRA Ct. Op., at 5-9.

                                           -5-
J-S51006-20


      As noted, Appellate Counsel filed in this Court a petition for leave to

withdraw and no-merit letter. Before we may review the merits of Appellant’s

substantive     claim,   we   must   determine   if   counsel   has   satisfied   the

requirements to be permitted to withdraw from further representation.

Pursuant to Turner/Finley, an “[i]ndependent review of the record by

competent counsel is required before withdrawal [on collateral review] is

permitted.” Commonwealth v. Pitts, 981 A.2d 875, 876 n.1 (Pa. 2009). In

Pitts, our Supreme Court explained that independent review requires proof

of:

      1. A “no merit” letter by PC[R]A counsel detailing the nature and
      extent of his review;

      2. The “no merit” letter by PC[R]A counsel listing each issue the
      petitioner wished to have reviewed;

      3. The PC[R]A counsel’s “explanation”, in the “no merit” letter, of
      why the petitioner’s issues were meritless;

      4. The PC[R]A court conducting its own independent review of the
      record; and

      5. The PC[R]A court agreeing with counsel that the petition was
      meritless.

      Id. (citation and brackets omitted).

Additionally:

      Counsel must also send to the petitioner: (1) a copy of the “no-
      merit” letter/brief; (2) a copy of counsel’s petition to withdraw;
      and (3) a statement advising petitioner of the right to proceed pro
      se or by new counsel.

      If counsel fails to satisfy the foregoing technical prerequisites of
      Turner/Finley, the court will not reach the merits of the

                                       -6-
J-S51006-20


      underlying claims but, rather, will merely deny counsel’s request
      to withdraw. Upon doing so, the court will then take appropriate
      steps, such as directing counsel to file a proper Turner/Finley
      request or an advocate’s brief.

      However, where counsel submits a petition and no-merit letter
      that do satisfy the technical demands of Turner/Finley, the
      [court] must then conduct its own review of the merits of the case.
      If the court agrees with counsel that the claims are without merit,
      the court will permit counsel to withdraw and deny relief.

Commonwealth v. Wrecks, 931 A.2d 717, 721 (Pa. Super. 2007) (citations

omitted).

      Upon review of Appellate Counsel’s petition to withdraw and the

appellate brief submitted on Appellant’s behalf, we conclude that counsel has

failed to substantially comply with the requirements of Turner and Finley, as

restated in Pitts. While Appellate Counsel identified the claim asserted by

Appellant, reviewed the merits of that claim and explained why the claim lacks

merit, he failed to address the flawed procedural history, where Appellant was

essentially abandoned by PCRA Counsel, and the PCRA court denied the

petition after PCRA Counsel repeatedly failed to file an amended PCRA petition.

Thus, Appellate Counsel has not complied with the requirements necessary to

withdraw as counsel.

      We emphasize that a petitioner is entitled to counsel on a first PCRA

petition, and appointed counsel “shall be effective throughout the post-

conviction collateral proceedings, including any appeal from disposition . . . ).

See Pa.R.Crim.P. 904(C), (F)(2); see also Commonwealth v. Figueroa, 29

A.3d 1177 (Pa. Super. 2011); Commonwealth v. Robinson, 970 A.2d 455

                                      -7-
J-S51006-20


(Pa. Super. 2009) (en banc).             Concomitantly, our Supreme Court has

recognized the right to effective assistance of PCRA counsel.              See

Commonwealth v. Jones, 815 A.2d 598 (Pa. 2002).               “[D]ue process

requires that the post conviction process be fundamentally fair. . . .

Thus, petitioners must be given the opportunity for the presentation

of claims at a meaningful time and in a meaningful manner.”

Commonwealth v. Bennett, 930 A.2d 1264, 1273 (Pa. 2007) (emphasis

added).     The Bennett court explained, “In this same vein, while the

performance of PCRA counsel is not necessarily scrutinized under the Sixth

Amendment, the performance of counsel must comply with some minimum

norms, which would include not abandoning a client . . . .” Id. at 1273-74.

       Here, the record indicates that PCRA Counsel failed to “comply with

minimum norms.” Despite receiving two extensions of time, counsel failed to

file either an amended PCRA petition or Turner/Finley letter. Then, the PCRA

court, without affording notice to Appellant as required by Pennsylvania Rule

of Criminal Procedure 907, sua sponte dismissed the petition without

undertaking a review of the merits.5 Thus, Appellant has been denied the

fundamentally fair post-conviction process articulated in Bennett, and for this

reason, we deny Appellate Counsel’s petition to withdraw, vacate the PCRA



____________________________________________


5As noted above, the PCRA court addressed the merits of Appellant’s pro se
petition belatedly and for the first time after Appellant filed this appeal. See
generally, PCRA Court Opinion, 7/20/20.

                                           -8-
J-S51006-20


court’s March 3, 2020 order denying Appellant’s pro se PCRA petition, and

remand for further proceedings in conformance with the Rules of Criminal

Procedure, beginning with the filing by counsel of an amended PCRA petition

or a Turner/Finley letter.

      Petition to withdraw as counsel denied. Order vacated. Case remanded.

Jurisdiction relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/3/2020




                                   -9-